Citation Nr: 0700514	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-04 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling, to include 
entitlement to separate evaluations for each ear.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 until February 
1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 and July 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran failed to report for the examinations 
scheduled in conjunction with the TDIU claim currently on 
appeal.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.655 (2006).

2.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

The veteran filed a claim for TDIU in July 2004.  The veteran 
was scheduled for a VA examination in connection with his 
TDIU claim in January 2005 to determine the current severity 
of his service-connected disabilities and if these 
disabilities precluded him from obtaining substantially 
gainful employment.  The record reflects that he failed to 
report for that examination.  A statement by the veteran's 
representative in January 2005 listed the reasons why the 
veteran failed to report for the examination, including 
length of distance from the scheduled VA medical facility.  
In response, VA scheduled the veteran for a telemed 
examination in February 2005 at a VA facility located closer 
to where the veteran resides.  The record reflects that the 
veteran failed to report or call to cancel the February 2005 
telemed examination.

Regulations provide that veterans have an obligation to 
report for VA examinations and re-examinations which are 
scheduled in connection with their claims.  If a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655(b) (2006); Engelke v. Gober, 10 Vet. App. 396 
(1997).  As entitlement to the benefits sought could not be 
established or confirmed without a current VA examination and 
the veteran failed to show for the scheduled examinations 
without good cause, his increased rating claims are denied as 
a matter of law.  

Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(finding that where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  As 
such, no further action is required pursuant to the VCAA.



II.  Increased rating- tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.
ORDER

Entitlement to TDIU is denied.

An evaluation in excess of 10 percent for tinnitus is denied.





____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


